ALLOWABILITY NOTICE
Claims 32-51 are pending in this action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/5/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Reasons for Allowance
Claims 32-51 are allowed.

The following is an examiner’s statement of reasons for allowance:  The cited prior art references, Shivadas et al. (US Patent No. 9,247,317), Casey et al. (US PGPUB No. 2016/0269455), O’Callaghan (US PGPUB No. 2015/0180924), Shatzkamer (US PUGPUB No. 2013/0166690), Kim et al. (US PGPUB No. 2010/0135382), Wald et al. (US PGPUB No. 2008/0273858), Osborne (US PGPUB No. 2008/0168133), Sato et al. (US PGPUB No. 2008/0104644), Neogi et al. (US PGPUB No. 2005/0262529), Jo (US PGPUB No. 2003/0071971), Yuan et al. ("A mixed scheme to improve subjective quality in low bitrate video," 2004 IEEE Wireless Communications and Networking Conference (IEEE Cat. No.04TH8733), 2004, pp. 1754-1759 Vol.3, doi: 10.1109/WCNC.2004.1311818), Bentaleb et al. ("A Survey on Bitrate Adaptation Schemes for Streaming Media Over HTTP," in IEEE Communications Surveys & Tutorials, vol. 21, no. 1, pp. 562-585, Firstquarter 2019, doi: 10.1109/COMST.2018.2862938) and Zhang et al. ("Implementing hierarchical trick play for HTTP video streaming," 2010 IEEE Globecom Workshops, 2010, pp. 465-468, doi: 10.1109/GLOCOMW.2010.5700363), do not alone or in combination teach the recited features of independent claims 32, 41 and 46. While trick play mode and adaptive bitrate streaming is well established in the prior art, the specific byte manipulation and encoding with respect to the key frame and the key frame manifest recited in the claimed invention distinguishes them from the prior art. These features along with the other recited features of independent claims 32, 41 and 46 and its claims make the claimed inventions allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is 571-270-7179.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        May 13, 2022